Name: Commission Regulation (EEC) No 3409/88 of 31 October 1988 adjusting the indicative ceilings and the 'guide' quantities provided for in Regulation (EEC) No 3960/87 under the supplementary mechanism applicable to trade in beef and veal and repealing Regulation (EEC) No 1864/88
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  Europe;  trade policy
 Date Published: nan

 1 . 11 . 88 Official Journal of the European Communities No L 299/63 COMMISSION REGULATION (EEC) No 3409/88 of 31 October 1988 adjusting the indicative ceilings and the 'guide' quantities provided for in Regulation (EEC) No 3960/87 under the supplementary mechanism applicable to trade in beef and veal and repealing Regulation (EEC) No 1864/88 application of Articled of Regulation (EEC) No 3960/87 to be specified for the abovementioned products ; Whereas the measures provided for in this Regulation are ^ in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 84 (4) and 85 (3) thereof, Whereas the 'guide' quantities applicable in 1988 to imports into Spain of live animals of the bovine species and of fresh or chilled meat from the Community as constituted at 31 December 1985 were fixed at 27 350 head and 5 225 tonnes respectively by Commission Regulation (EEC) Nos 3960/87 of 22 December 1987 fixing the indicative ceilings and the 'guide' quantities for 1988 under the supplementary mechanism applicable to trade in beef and veal (') and 1864/88 (2) amending certain 'guide' quantities provided for in Regulation (EEC) No 3960/87 ; whereas Article 1 (3) of Regulation (EEC) No 1864/88 also provides for a review of the situation on the Spanish market with a view to increasing the 'guide' quantities subsequently ; Whereas the said quantities have been totally used up during the last few months ; whereas, in order to avoid a major increase in prices of such products in Spain and to ensure supplies to that market, provision should be made for the quantities laid down for the abovementioned products to be exceeded on the basis of the anticipated trend in Spanish demand ; whereas the indicative ceiling provided for in Article 83 of the Act of Accession should be reviewed accordingly to take account of the increase in the 'guide' quantities ; Whereas, for the sake of clarity, Regulation (EEC) No 1864/88 should be repealed while retaining the provisions of that Regulation requiring the conditions for the Article 1 1 . For fresh or chilled meat of animals of the bovine species, the indicative ceiling in the Annex to Regulation (EEC) No 3960/87 shall be 6 225 tonnes equivalent carcase weight. 2. For the products referred to in paragraph 1 , the 'guide' quantity in the Annex to Regulation (EEC) No 1864/88 may be exceeded by 9 350 head and . 1000 tonnes equivalent carcase weight respectively. 3 . The figure of 20 % in Article 6 of Regulation (EEC) No 3960/87 shall be calculated on the basis of the quantities originally laid down in the Annex thereto. Article 2 Regulation (EEC) No 1864/88 is hereby repealed. Article 3 This Regulation shall enter into force on 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 371 , 30. 12. 1987, p. 33. 0 OJ No L 166, 1 . 7. 1988, p. 25.